DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on March 22, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1 and 4-8 have been amended; claim 9 has been canceled; claims 29-30 have been added, and claims 13-14 and 16 have been withdrawn. Accordingly, claims 1-8 and 10-30 are pending in this application with an action on the merits to follow regarding claims 1-8,10-12,15 and 17-30
Because of the applicant's amendment, the following in the office action filed December 22, 2021, are hereby withdrawn: 
Claim Interpretation under 35 USC 112(f)
Previous 35 USC 112(a) Rejection
Previous 35 USC 112(b) Rejections
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, should recite, “a circumference”.
Claim 7, should recite, “[a] the wearer”
Claim 29, should recite, “a ratio”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 2-8, 10-12, 15, and 17-30 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a fraction of the circumference” in claim 1 is a relative term which renders the claim indefinite. The term “a fraction of the circumference” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the term “a fraction of the circumference” is meant to impart a mechanical property upon the structure of the finger glove or if it is a structural characteristic of the finger glove itself. For examination purposed, “wherein the tail has a width that is a fraction of the circumference of the sleeve measured along a transition line at which the tail and sleeve intersect” will be defined as the tail has a width that is at least a proportion of the circumference of the sleeve. The Examiner notes that “fraction” can be interpreted as a proper fraction or an improper fraction, meaning the sleeve circumference could be smaller than the tail width (improper fraction) or the sleeve circumference could be larger than the tail width (proper fraction).
Claim 1, is indefinite as it recites “wherein the tail has a width that is a fraction of the circumference of the sleeve measured along a transition line at which the tail and sleeve intersect”. It is unclear if the width of the tail or the circumference of the sleeve or both are being measured at the transition line. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “wherein the tail has a width that is a fraction of the circumference of the sleeve measured along a transition line at which the tail and sleeve intersect”, where it is the width of the sleeve that is measured at the transition line.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11-12, 15, 18-25, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuji US 20010025644.
Regarding Independent Claim 1, Tsuji discloses a finger glove (Fig. 4 and 7-11) comprising: a sleeve (Fig. 4(c), #1) that is manufactured or configured to cover a fingertip on a finger of a hand or a thumb tip of a thumb of the hand (Fig. 7, Abstract), the sleeve forming a barrier operable to prevent a substance contacting an outer surface of the sleeve from reaching an inner surface of the sleeve (¶0006, ¶0053); and a tail (Fig. 4(c), #3) configured to extend from the sleeve (Fig. 4) and across a palm of the hand (Fig. 7(a)) toward a wrist of a wearer (Fig. 7(a) shows the tail #3 extending downward toward the wrist) and further configured to receive a force from an uncovered digit of the hand, the force being sufficient to retain the finger glove in place while the finger glove is worn on the hand (the Examiner notes that as long as the uncovered fingers are capable of movement, they can apply a force to the finger glove), wherein the tail has a width (Fig. 4 shows the tail #3 has a width of 38mm; ¶0030) that is a fraction of the circumference of the sleeve (Fig. 4 shows the tail #3 width is 38mm, the same as the width of the sleeve, making it a fraction of at least 1/2) measured along a transition line (Tsuji Annotated Fig. 4(c)) at which the tail and sleeve intersect (Fig. 4(c)).
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Tsuji discloses the structure of the finger glove, there would be a reasonable expectation for the finger glove to perform such functions as explained after each functional limitation.
Regarding Claim 2, Tsuji discloses the finger glove of claim 1, but does not expressly disclose wherein the tail is configured to extend to at least the ball of the thumb when the finger glove is worn on the hand. (Fig. 7(a) of Tsuji shows the tail of the glove extending down the palm of the hand before the image cuts off. The tail of the finger sleeve goes down the palm of the hand, so if the finger sleeve were worn on the index finger or thumb, then the tail would extend at least to the ball of the thumb.)
Regarding Claim 3, Tsuji discloses the finger glove of claim 1, wherein the tail is configured to extend from the sleeve to a location on the palm short of the wrist when the finger glove is worn on the hand. (Fig. 7(a) of Tsuji shows the tail of the glove extending down the palm of the hand before the image cuts off. The tail of the finger sleeve goes down the palm of the hand, so if the finger sleeve were worn on any finger or thumb, then the tail would extend at least to the palm and as seen in Figs. 7(b)-7(d) the tail of the finger sleeve can be adjusted, so the length could reasonably fall short of the wrist, if the wearer so chose.)
Regarding Claim 4, Tsuji discloses the finger glove of claim 1, wherein at least one side of the tail extends away from an axis (Fig. 4(c) #14r) of the sleeve (Fig. 4(c)).  
Regarding Claim 5, Tsuji discloses the finger glove of claim 1, wherein application of the force is sufficient to draw the sleeve into conformity with a shape of a portion of the finger or thumb directs the force toward the palm of the hand (Fig. 7; ¶0043-0045).  
Regarding Claim 6, Tsuji discloses the finger glove of claim 1, wherein the force is sufficient to cause the sleeve to retain its configuration with respect to the finger or thumb while the wearer of the finger glove directs the force toward the palm of the hand (Fig. 7; ¶0043-0045).  
Regarding Claim 7, Tsuji discloses the finger glove of claim 1, wherein the configured to be gripped by the wearer to facilitate separation of the sleeve from the finger or thumb while preventing the substance contacting the outer surface of the sleeve from reaching skin of a wearer (Fig. 7; ¶0043-0045).  
Regarding Claim 8, Tsuji discloses the finger glove of claim 6, wherein the tail is shaped to match a contour of the palm or wrist of the wearer (Fig. 7(a) shows the tail #3 has a curve to it similar to the shape of the palm).  
Regarding Claim 11, Tsuji discloses the finger glove of claim 1, wherein an inner surface of the sleeve comprises a tacky or semi-adhesive material (¶0030) configured to limit slippage or rotation of the sleeve relative the finger or thumb (¶0030).  
Regarding Claim 12, Tsuji discloses the finger glove of claim 1, wherein an outer surface of the sleeve is textured (Fig. 4(a) #5 is a textured surface; ¶0028).  
Regarding Claim 15, Tsuji discloses the finger glove of claim 1, wherein an outer surface of the sleeve comprises an absorptive material (¶0052 states that LLDPE may be used for the sleeve. LLDPE is well-known to be energy absorptive).  
Regarding Claim 18, Tsuji discloses the finger glove of claim 1, wherein the finger glove is constructed using a polymer (¶0052 states that LLDPE may be used for the sleeve).
Regarding Claim 19, McDevitt discloses the finger glove of claim 1, wherein the finger glove is constructed using a woven material (¶0053).  
Regarding Claim 20, McDevitt discloses the finger glove of claim 1, wherein the finger glove is constructed using a non-woven material (¶0053).  
Regarding Claim 21, Tsuji discloses the finger glove of claim 1, wherein the sleeve is manufactured or configured to conform closely to the fingertip or the thumb tip (Fig. 7).  
Regarding Claim 22, Tsuji discloses the finger glove of claim 1, wherein the sleeve is manufactured or configured to cover substantially all of the finger or the thumb (Fig. 7).  
Regarding Claim 23, Tsuji discloses the finger glove of claim 1, wherein the sleeve that is manufactured or configured to cover substantially all of a first side of the finger or the thumb (Fig. 7 shows the sleeve covers most all of a finger) and to partially cover a second side of the finger or the thumb (Fig. 7 shows the sleeve covers most all of a finger).
Regarding Claim 24, Tsuji discloses the finger glove of claim 23, wherein the first side and the second side are opposite sides of the finger or the thumb (Fig. 7).  
Regarding Claim 25, Tsuji discloses the finger glove of claim 1, wherein the sleeve comprises: two or more layers of material that are bonded together (¶0052-0054 discloses an adhesive, a base layer, and a friction surface #5 bonded to the sleeve #1).  
Regarding Claim 28, Tsuji discloses the finger glove of claim 1, wherein the barrier formed by the sleeve operates to prevent the substance contacting the outer surface of the sleeve from reaching uncovered portions of the hand (¶0053).
Regarding Claim 29, Tsuji discloses the finger glove of claim 1, wherein the ratio of tail length to sleeve length is between 1:2 and 1:1 (Fig. 4(c) shows the tail #3 is 140mm and the sleeve #1 is 80mm).
Regarding Claim 30, Tsuji discloses the finger glove of claim 1, wherein the sleeve is closed or substantially closed (Fig. 4, and wherein the tail is connected to the sleeve (Fig. 4) along approximately half the circumference of the sleeve (Fig. 4(b) shows the tail is half the circumference of the sleeve) at the transition line (Tsuji Annotated Fig. 4(c)).
Claims 1, 10, 17, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall US 9439461.
Regarding Independent Claim 1, Hall discloses a finger glove (Figs. 1-5) comprising: a sleeve (Figs. 1-5, #22/34) that is manufactured or configured to cover a fingertip on a finger of a hand or a thumb tip of a thumb of the hand (Figs. 1-4; Abstract), the sleeve forming a barrier operable to prevent a substance contacting an outer surface of the sleeve from reaching an inner surface of the sleeve (Abstract discusses the finger guards are designed to protect fingers during knitting); and a tail (Fig. 3, #56) configured to extend from the sleeve and across a palm of the hand (Fig.3 shows the tail #56 extending across the back of the hand, thus if the device were worn on the opposite hand, the straps would extend across the palmar surface of the hand) toward a wrist of a wearer (Figs. 3-4) and further configured to receive a force from an uncovered digit of the hand (Abstract), the force being sufficient to retain the finger glove in place while the finger glove is worn on the hand (the Examiner notes that as long as the uncovered fingers are capable of movement, they can apply a force to the finger glove), wherein the tail has a width (Figs. 1-2 show the tail width from left to right) that is a fraction of the circumference of the sleeve (Fig. 2 shows the tail width is less than half of the circumference of the sleeve) measured along a transition line (Hall Annotated Fig. 2) at which the tail and sleeve intersect (Fig. 2).
Regarding Claim 10, Hall discloses the finger glove of claim 1, further comprising: an additional sleeve (Figs. 3-4, #32) that is manufactured or configured to conform to a tip of second finger or the thumb (Figs. 3-4).  
Regarding Claim 17, Hall discloses the finger glove of claim 1, wherein the finger glove is constructed using vinyl, nitrile or latex (Col. 2, l. 31-34).  
Regarding Claim 26, Hall discloses the finger glove of claim 1, wherein the sleeve comprises: two or more layers of material (Fig. 3 shows the straps #56 attached to finger guards #22, creating two or more layers in the sleeve) that are stitched or sewn to obtain the sleeve (Col. 2, l. 37-43 states that the straps #56 are sewn to the finger guards #22)  
Regarding Claim 27, Hall discloses the finger glove of claim 1, wherein the sleeve is manufactured or configured to cover a portion of each of a plurality of fingers of the hand (Figs. 3-4).

    PNG
    media_image1.png
    314
    425
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    979
    620
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed March 22, 2022, with respect to the 35 USC 102 of Claims 1-12, 15, and 17-28 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Welker US 2075681 teaches a dental cleaning finger cot
Arraval US 4620528 teaches a finger-operated dental care implement
Hashey US 6112356 teaches a disposable finger cot with tail
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732         

/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732